Citation Nr: 1754819	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and sister 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 

INTRODUCTION

The Veteran had active service in the U.S. Army from September 1973 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge in January 2017.  A transcript of the hearing is of record.  

Although the Veteran initially filed a claim for service connection for PTSD, as reflected on the title page, the Board has restyled the issue to include any potentially relevant psychiatric claims that are raised in the record to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of service connection for a psychiatric disability to include PTSD.  He claims that while sleeping during service he was often choked by another service member.  He also claims that he was personally assaulted while sleeping.  These in service incidents he claims caused him to have a nervous breakdown in the past and nightmares.  The Veteran has not been afforded a VA examination in relation to this claim.  Pursuant to 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  In light of the above, the Board finds that a VA compensation examination is needed for proper adjudication of the above claim.

Furthermore, the Veteran alleges PTSD due to personal assault.  In personal assault cases, the Veteran must be advised that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and the Veteran must be given the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  Thus, the Veteran should be provided proper notice to develop his PTSD personal assault claim.  On remand, ongoing VA treatment records should also be obtained 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice to develop his PTSD personal assault claim pursuant to 38 C.F.R. § 3.304(f)(5).  

2.  Associate with the claims folder VA treatment records from 2016.  

3.  Obtain the Veteran's complete service personnel records.


4.  Thereafter, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current psychiatric disorders.  The examiner is to be provided access to VBMS.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is requested to address the following questions:

   a) Whether the Veteran manifests PTSD and, if son, whether it is at least as likely as not (i.e., 50 percent or more probable) the Veteran exhibited any behavioral changes during service or after service that are reflective of the occurrence of personal assault during service? Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

   (b) If the VA examiner believes that behavioral changes are reflective of the occurrence of in-service assault trauma, is it at least as likely as not (i.e., 50 percent or more probable) any current PTSD symptomatology is attributable to the occurrence of in-service assault?

   (c) Identify all acquired psychiatric disorder(s) that have been present since service other than PTSD.  

   (d) For each diagnosed acquired psychiatric disorder (other than PTSD) which had been properly diagnosed, even if currently asymptomatic, opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder had its onset during or was otherwise related to service.

A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

5.  Upon completion of the above requested development the AOJ must readjudicate the issue.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

